Citation Nr: 1511555	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before Veterans Law Judge (VLJ) Kilcoyne in January 2011.  He also presented testimony on this issue before VLJ Gallagher in March 2014.  Transcripts of both proceedings have been associated with the Veteran's claims file.  VLJs who participate in hearings must also participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the Veteran was notified that he has the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal.  In response, he elected to have a third hearing; however, on October 9, 2014, he withdrew his request for a third hearing and asked the Board to proceed with the adjudication of his claim.  Therefore, an additional hearing is not needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for Remand: The issue of TDIU is inextricably intertwined with issues remanded by the Board in August 2014.

In August 2014, the Veteran's appeal came before the Board for adjudication.  At that time, his claims included entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II, and erectile dysfunction as well as entitlement to a TDIU.  At that time VLJ Gallagher remanded the section 1151 claims for development.  The adjudication of entitlement to a TDIU was deferred due to the Veteran's request for an additional Board hearing before the third member of the panel.  Arneson, 24 Vet. App. 379.

Because a favorable determination on the claims for benefits under section 1151 could affect the outcome of the claim for TDIU, the section 1151 claims are inextricably intertwined with the claim for TDIU and must be adjudicated by the RO prior to the Board's adjudication of the TDIU claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir.1997) (noting that compensation level is a downstream element from service connection); 38 U.S.C.A. § 1151 (West 2014) (compensation under § 1151 is awarded "in the same manner as if . . . service connected"); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Consequently, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, if any, and associate them with the claims file.

2.  After completing the development ordered in the Board's August 2014 remand regarding the claims for entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II, and erectile dysfunction, and after the readjudication of those claims, readjudicate the claim for entitlement to a TDIU, to include whether a TDIU is warranted on an extraschedular basis.  
If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________                               __________________________
KATHLEEN K. GALLAGHER                               MICHAEL E. KILCOYNE
Veterans Law Judge		     Veterans Law Judge
Board of Veterans' Appeals                                      Board of Veterans' Appeals
 

__________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


